Ekwall, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated by and between the undersigned, subject to the approval of the court, that at the time of exportation of the merchandise involved in the above case, such or similar merchandise was freely offered for sale for home consumption in France to all purchasers in the principal markets of France, in the usual wholesale quantities and in the ordinary course of trade, as follows:
Merchandise
Home consumption value per 1,000 feet (French francs)
20,900 feet 2 conductors no. 17 AWG rubber insulated neoprene jacket (4 boxes no. 833 and up) 15. 353
14,530 feet 4 conductors no. 14 AWG rubber insulated neoprene jacket (5) boxes no. 828 and up) 42. 990
19,950 feet of no. 4 AWG copper conductor rubber insulated black varnished braid for Battery Connection 56. 080
820 feet of multiconduetor neoprene insulated and jacketed cable 273. 375
(As to all items, taxes included, less nondutiable charges as shown on the invoices, packing included).
It is further stipulated and agreed that at the time of exportation, there was no higher export value for such or similar merchandise.
It is further stipulated and agreed that the above case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
French francs per 1,000 feet
20,900 feet 2 conductors no. 17 AWG rubber insulated neoprene jacket (4 boxes no. 833 and up) 15. 353
14,530 feet 4 conductors no. 14 AWG rubber insulated neoprene jacket (5) boxes no. 828 and up) 42. 990
19,950 feet of no. 4 AWG copper conductor rubber insulated black varnished braid for Battery Connection 56. 080
820 feet of multiconductor neoprene insulated and jacketed cable 273. 375
(As to all items, taxes included, less nondutiable charges as shown on the invoices, packing included).
Judgment will be rendered accordingly.